Per Curiam :
The facts found by the court below show that the pauper became emancipated from her father after she arrived at full age. at the time she became a charge on Penn township. She continued to receive support from that township, although it after-wards arranged for her support in the borough of Selinsgrove. That her condition continued such that she was incompetent to-acquire a settlement in said borough is clearly shown by the opinion of the learned judge. Inasmuch, then, as she had an unquestioned settlement in Penn township, when she became a charge thereon, it still continues there.
Judgment affirmed.